Citation Nr: 1523854	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-24 947A	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error (CUE) in a July 1990 Board decision, which denied service connection for a right foot disorder.


REPRESENTATION

Moving party represented by:  Kenneth H. Dojaquez, Attorney


ATTORNEY FOR THE BOARD

G. R. Waddington, Associate Counsel


INTRODUCTION

The Movant served on active duty from August 1967 to August 1987.

The is a motion to revise the Board's July 1990 decision, which denied service connection for a right foot disorder.  The Board has original jurisdiction over this matter.  See 38 U.S.C.A. § 7111(e) (West 2014); 38 C.F.R. § 20.1402 (2014).

The July 1990 Board decision denied the Movant's claim of entitlement to service connection for a right foot disorder on two bases: 1) the Movant's in-service right foot injury did not result in a chronic foot disorder; and 2) the Movant's pes planus (flat feet) constituted a congenital defect and therefore was not entitled to VA benefits.  

The Movant is represented by counsel, and the motion focuses on the second bases (i.e., whether the Board committed CUE by categorizing the Movant's pes planus as a congenital defect).

In June 2013, the RO granted service connection for pes planus, effective September 15, 2012 and rated the disability as 30 percent disabling.


FINDING OF FACT

The Board's July 1990 denial of service connection for a right foot disorder, to include flat feet, was reasonably supported by the law and the evidence of record and does not include any obvious errors.


CONCLUSION OF LAW

The July 1990 Board decision, which denied service connection for a right foot disorder, does not contain CUE.  38 U.S.C.A. § 5109A (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA) does not apply to CUE motions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014) (establishing VA's duty to notify and assist).  A motion to reverse or revise a final decision on the basis of CUE is not a claim for benefits; rather, it is a collateral attack on that decision.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).

Merits of the Motion

To establish CUE, the movant must show that VA committed an obvious error when adjudicating the claim and that the error was outcome determinative.  CUE constitutes "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  The evidence must show that an "outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).

When CUE is established with regard to a previous determination that was final and binding, the prior determination is either reversed or amended.  38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a).

A CUE determination must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Therefore, evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

Asserting CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence of record can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  General and unspecified allegations of error based on the failure to follow regulations, failure to satisfy due process requirements, failure to accord benefit of the doubt, failure of the duty to assist, and any other general, non-specific claim of "error" are too broad to establish CUE.  See Fugo, 6 Vet. App. at 44. 

In summary, CUE is established by satisfying a two-part test: 1) the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; and 2) the error is "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  A finding of CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell, 3 Vet. App. at 312-13; see also Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Movant, through his attorney, alleges that the Board committed CUE when it denied service connection for a right foot disorder on the basis that the Movant's pes planus constituted a congenital defect.  August 2013 Motion to Revise Board Decision.  He argues that the law at the time of the July 1990 Board decision distinguished between congenital defects (not subject to change and not entitled to VA benefits) and congenital diseases (subject to change and entitled to VA benefits if the requirements of service connection have been satisfied).  See also VA General Counsel's Opinion 1-85.  The Movant also argues that the facts at the time of the July 1990 Board decision establish that his right foot disorder worsened during service and, therefore, should have been categorized as a congenital disease rather than congenital defect.

To the extent that the Movant alleges that "the remedy is to grant service connection for bilateral flat feet," his argument is not supported by the record.  August 2013 Motion to Revise Board Decision.  Because a motion for CUE constitutes a collateral attack on a previous and final decision, the Board's July 1990 decision determines the scope of the represented Movant's current petition for revision.  See Mason, 16 Vet. App. at 132; Livesay, 15 Vet. App. at 178-179.  The July 1990 Board decision denied entitlement to service connection for a right foot condition; it did not consider entitlement to service connection for a left foot or bilateral foot disorder.  July 1990 Board Decision; August 1988 Rating Decision; October 1988 Statement of the Case (adjudicating the issue of service connection for an unspecified right foot condition).  Thus, the Movant's motion for CUE is properly construed as a motion to reverse the Board's July 1990 denial of service connection for a right foot disability.

Moreover, the Movant did not indicate any problems with his left foot prior to the Board's July 1990 decision.  See July 1987 Movant's Application for Compensation or Pension at Separation from Service; April 1988 Statement ("My foot (right) is giving me trouble."); November 1988 Statement ("I request further consideration in being granted service connection for my right foot[.]").  At the May 1989 RO Hearing, the Movant affirmed that the issue of "service connection for a right foot condition"-as opposed to a bilateral foot condition-was on appeal and testified to problems with his right foot without attributing any symptoms to his left foot.  May 1989 Hearing Transcript (referring to "the right foot" as well as to "an injured foot," "the foot," and "this foot" in the singular).  The Movant also testified that his left foot did not "really" bother him and that he "never had significant problems with . . . .[his] feet" bilaterally.  Id.

With regard to the first prong of the two-part test for establishing CUE, the Movant does not allege, and the evidence of record does not suggest, that the Board failed to consider the "the correct facts, as they were known at the time."

The Board's factual findings do not differ from the facts as summarized by the Movant.  August 2013 Motion to Revise Board Decision.  The Board found that the Movant injured his right foot/heel in 1982 while he was playing football on active duty, that the injury resulted in some swelling and tenderness of the heal, and that radiographic evidence revealed a possible talus spur, and that the injury eventually resolved.  The Board also found that the Movant was treated for foot pain on numerous occasions during service, that "a permanent physical profile limitation was assigned in November 1986 due to clinical finding of symptomatic pes planus," and that he continued to experience foot pain due to pes planus after service. 

The Board's findings regarding the Movant's right foot disorder align with his Service Treatment Records (STRs).  STRs from September 1982 document that the Movant injured his right heal when he fell into a hole while playing football.  August 1982 STRs; July 1984 STRs.  An X-ray taken at the time of the Movant's right foot injury showed a possible talus spur.  September and October 1982 STRs; see also March 1986 STRs (noting that X-rays of the Movant's right foot were negative for fracture and showed some change at the first metacarpophalangeal joint); March 1987 STRs (noting X-rays revealed a heel spur).  STRs also document treatment for foot problems in service related to pes planus.  April 1984 STRs (documenting worsening right heel pain and diagnosing flat feet); July 1984 and March 1986 STRs (reporting right heel soreness and pain and finding plantar arch strain); October 1986 STRs (prescribing a brace for the Movant's right foot and reporting that he had trouble running and wearing boots); November 1986 STRs (diagnosing mild to moderate pes planus and prohibiting any running or marching beyond a quarter of a mile); March 1987 STRs (noting that the Movant was on permanent profile due to foot pain and that his right foot was swollen and red, but that X-rays were normal).

The Movant's July 1987 Report of Medical Examination documents a right ankle injury in service with residual, chronic pain, but also documents that the Movant's feet were normal on separation.  See also January 1985 Report of Medical Examination.  The Movant's November 1967 entrance examination notes that the Movant's feet were normal on entrance to service.  See also July 1967 Report of Medical History (denying foot problems); April 1975, September 1978, and July 1979 Reports of Medical Examination; see contra May 1989 Hearing Transcript ("I was told when I took my initial examination for the Army that I had flat feet.  But as far as them hurting or bothering, they never did.").

The Board's factual findings also align with post-service medical and lay evidence.  The May 1988 VA Orthopedic Examination Report found that the Movant had "bilateral congenital flat feet with congenital 10 arc degrees of tarsometatarsal valgus deformity."  In the same month (May 1988), a VA Examiner found normal range of motion in the right ankle and diagnosed a "history of injury to the right ankle with no physical impairment."  May 1988 Disability Determination Examination.  Also in May 1988, the Movant stated that he had injured his right foot in service, that the foot constantly hurt, and that the pain was aggravated by standing.  May 1988 Report of Medical Examination for Disability Evaluation.  Military Medical Records (MMRs) from November 1988 document constant, bilateral foot pain, with the right foot more painful than the left and X-ray evidence of pes planus.  In May 1989, the Movant testified that he injured his right foot in service, experienced pain from his heel to the toes and around his ankle, and that he has been prescribed arch supports.  May 1989 Hearing Transcript.  The Movant also testified that his left foot did not bother him, that he can jog but cannot stand, and that his flat foot disorder did not trouble him until he was on active duty.  Id.

Thus, the correct facts, as they were known at the time of the July 1990 Board decision, were before the Board when it adjudicated the Movant's claim of entitlement to service connection for a right foot disorder.

The Movant also does not allege, and the evidence of record does not suggest, that the Board did not apply "the correct . . . statutory or regulatory provisions extant at the time."  August 2013 Motion to Revise Board Decision.  The Board relied on 38 U.S.C. § 331 (renumbered as 38 U.S.C.A. § 1131), which provides the criteria for establishing direct service connection.  See also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (listing the criteria for establishing entitlement to service connection).  The Board also relied on 38 C.F.R. § 4.57, which distinguishes between congenital and acquired static foot deformities, and 38 C.F.R. § 3.303(c), which states that congenital or developmental defects are noncompensable for VA benefits purposes.  The Movant cites to the same statues and regulations that the Board cites in its July 1990 decision.  

The Movant also cites to VA General Counsel's Opinion 1-85 (reissued as 82-90), which states that 38 C.F.R. § 3.303(c) allows "[s]ervice-connection . . . [to] be granted for diseases (but not defects) of congenital, developmental or familiar origin."  The Board's summary of 38 C.F.R. § 3.303(c) adheres to the interpretive guidance established by General Counsel's Opinion 82-90: "Congenital or developmental defects as such are not diseases within the meaning of the applicable legislation providing compensation benefits."  See July 1990 Board Decision.  Thus, the Board's summary of the state of the law in July 1990 is accurate and does not differ from the Movant's discussion of the applicable statutes and regulations in his August 2013 Motion to Revise Board Decision.

The Movant alleges that the Board incorrectly identified his pes planus as a congenital defect rather than a congenital disease.  He argues that the fact that he was diagnosed as having pes planus in service and placed on profile for flat feet toward the end of his military career "overwhelming[ly]" establishes that his right foot disorder worsened during service and, therefore, was a congenital disease and not a congenital defect.  Because the Movant was diagnosed as having pes planus in service and has a current diagnosis of pes planus, his argument that the Board miscategorized his right foot disorder as a congenital defect alleges that the Board made an outcome determinative error in its July 1990 decision (i.e., but for categorizing the Movant's right foot disorder as a congenital defect, the Board would have granted service connection for a right foot disorder).

The Movant's argument does not establish with near certainty that the Movant's flat feet disorder worsened during service. The Board's determination that the Movant's right foot disorder constituted a congenital defect rather than a congenital disease is supported by the evidence of record, even though the evidence supports competing versions of the facts.  The Board's finding that Movant's in-service right foot injury did not "result[] in any chronic foot disorder" is supported by the July 1987 separation examination, which found normal use of the right foot, and the May 1988 VA examination, which found "no physical impairment" associated with the Movant's right foot.  The Board's finding that the Movant's pes planus was "of the congenital variety" is supported by the findings of the May 1988 VA Special Orthopedic Examination.  Although the VA examination report does not distinguish between congenital diseases and defects, it supports, albeit tenuously, finding that the Movant's right foot disorder constituted a congenital defect.  The Board's reliance on the May 1988 VA examination report was reasonable given that the report's findings and conclusions were made by an orthopedist who reviewed the Movant's medical history and examined the Movant.

The evidence of ongoing foot pain in service and a November 1986 profile for pes planus does not demonstrate clear and unmistakable error to undermine the findings presented in the Movant's separation examination and the May 1988 VA examination reports and, therefore, does not show that the Board's July 1990 decision was "fatally flawed."  The evidence that the Movant cites in support of his argument offers a different interpretation of the facts than the Board adopted in its July 1990 decision; it does not show that the Board made an obvious factual error.  Oppenheimer, 1 Vet. App. at 372; Russell, 3 Vet. App. at 313-14.

In summary, reasonable minds could have concluded, based on the evidence of record at the time of the July 1990 decision, that the Movant's right foot disability constituted a congenital defect and therefore did not qualify for VA benefits under 38 C.F.R. § 3.303(c).  Russell, 3 Vet. App. at 313-14 (1992).  The evidence of record is ambiguous; consequently, it does not clearly and universally establish that the Board erred in finding that the Movant's right foot disorder constituted a congenital defect under 38 C.F.R. §§ 3.303(c) and 4.57, as such an error would have been outcome-determinative.  Fugo, 6 Vet. App. at 43-44.  Mere disagreement as to how the evidence of record was weighed is not sufficient to establish CUE with regard to fact-finding in the July 1990 Board decision.

To the extent that the Movant suggests that the Board's failure to discuss whether his pes planus constituted a congenital disease rather than a congenital defect constitutes a failure to comply with VA General Counsel's Opinion 82-90, and therefore with the law, the absence of evidence-the absence of an explicit discussion of whether the Movant's pes planus constitutes a congenital defect or disease-is not sufficient to establish that the Board did not follow the law as it existed in July 1990.  The Board's July 1990 decision provides adequate reasons and bases for its finding that the Movant's right foot disorder constituted a congenital defect (e.g., the May 1988 VA Examination Reports).
	
The elements for establishing CUE in the Board's July 1990 decision have not been satisfied.  See Damrel, 6 Vet. App. at 245.  In the absence of the kind of error of fact or law that would compel the conclusion that service connection for a right foot disorder would have been granted in that decision, the Movant's motion to reverse that decision on the basis of CUE is denied.  See 38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 43-44.


ORDER

The motion to vacate and reverse the Board's July 1990 decision, which denied service connection for a right foot disorder on the basis of CUE, is denied.



                       ____________________________________________
Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



